internal_revenue_service number info release date index number ----------------------- ------------------------------------------ ------------------------------------------------ --------------------------- -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 genin-144410-08 date date dear ------------ this is in response to your letter dated date in which you requested general information concerning the requirement in sec_1031 of the internal_revenue_code code that property must be held for productive use in a trade_or_business or for investment in order to qualify for a like-kind_exchange within the meaning of that statute according to your letter company a limited_liability_company taxed as a partnership for federal_income_tax purposes acquired property in a like-kind_exchange pursuant to sec_1031 of the code company now wishes to fully redeem the ownership_interest of one of its two members thereby becoming a single member limited_liability_company and thus terminating its partnership status pursuant sec_708 of the code your question is whether the termination and deemed liquidating_distribution of the company resulting from this redemption will preclude the replacement_property acquired in the like-kind_exchange from being held for investment within the meaning of sec_1031 although we cannot issue a ruling specifically with respect to your situation we are happy to provide you with the following general information sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 was designed in part to postpone the recognition of gain_or_loss when property used in a trade_or_business or held for investment is exchanged for other_property in the course of the continuing operation of that trade_or_business or in the course of investment in those circumstances the taxpayer has not received any gain or suffered any loss in a general and economic sense nor has the exchange of property genin-144410-08 resulted in the termination of one venture and assumption of another the business venture operated before the exchange continues after the exchange without any real economic change or alteration and without realization of any cash or readily liquefiable asset see 385_f2d_238 5th cir 269_f2d_453 2nd cir see generally sec_1_1002-1 t he underlying assumption of these exceptions eg sec_1031 is that the new property is substantially a continuation of the old investment still unliquidated in revrul_75_292 1975_2_cb_333 an individual taxpayer in a prearranged transaction transferred land and buildings used in the taxpayer's trade_or_business to an unrelated corporation in exchange for land and an office building owned by the corporation and used in its trade_or_business immediately thereafter the individual taxpayer transferred the land and office building to the individual's newly created corporation in exchange for the stock of the same corporation the revenue_ruling concluded that the individual taxpayer did not exchange the real_estate for other real_estate to be held either for productive use in a trade_or_business or for investment by that taxpayer but the taxpayer acquired the replacement_property for the purpose of transferring it to the new corporation as a result the exchange did not qualify for nonrecognition under sec_1031 in revrul_77_337 1977_2_cb_305 in a prearranged plan an individual taxpayer liquidated all the stock of a corporation and transferred the corporation's sole asset a shopping center to a third party in exchange for like-kind_property revrul_77_337 noted that under revrul_75_292 a newly created corporation’s eventual productive use of property in its trade_or_business is not attributable to its sole shareholder consequently the individual taxpayer did not hold the shopping center for use in a trade_or_business or for investment because the corporation's previous trade_or_business use could not be attributed to its sole shareholder and the exchange did not qualify for nonrecognition_of_gain_or_loss under sec_1031 accordingly sec_1031 includes a holding requirement that both the relinquished_property and the replacement_property must be held either for productive use in a trade_or_business or for investment as the above authorities indicate an exchange of property will not be eligible for deferral of gain_or_loss under sec_1031 if the replacement_property is determined to be held by the taxpayer for immediate sale disposition or for some other non-qualifying reason the determination of whether the taxpayer has acquired replacement_property for investment purposes is determined by examining the taxpayer’s intent and the surrounding facts and circumstances at the time such property is acquired this determination is necessarily very factual this letter has called your attention to certain general principles of law it is intended for informational purposes only and does not constitute a ruling with respect to your situation see section dollar_figure of revproc_2008_1 2008_1_irb_1 genin-144410-08 if you have any additional questions please do not hesitate to call our office at the above number sincerely william a jackson branch chief branch office_of_chief_counsel income_tax accounting enclosure cc ------------------------------------
